DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16673458. Claims 1-20 are pending, and have been examined. Claims 1-20 are rejected. 

Any indication of allowability is withheld pending resolution of the rejections under 35 U.S.C. § 112 below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10467355. Although the claims at issue are not identical, they are not patentably distinct from each other because while the limitations of the parent claim are not identical with the words of the instant claim, the parent claim teaches the same scope as the instant claim, and thus is not patentably distinct. It would have been obvious to the ordinary artisan at the time of invention to use the teachings of the parent claim to produce the claimed invention for the benefit of vastly simplifies the process of analyzing the value of building shell investments by fundamentally altering how the analysis needs to be performed (column 30, lines 23-25), which would have been recognized as a benefit by the ordinary artisan.
Claim 1 Instant Application
Claim 1 of U.S. Patent 10467355

find parameters comprising total thermal conductivity, thermal mass, and effective window area for a building based on a series of sequentially-performed empirical tests,
finding by a computer processor total thermal conductivity, thermal mass, and effective window area for a building through a series of sequentially-performed empirical tests,
the instant limitation is obvious in view of the parent limitation because the parent limitation teaches the same scope as the instant limitation, and thus the limitations are not patentably distinct.
at least one of the tests conducted using at least one of an electric controllable interior heating source and an electric controllable interior cooling source,
at least one of the tests conducted using an electric controllable interior heat source
the instant limitation is obvious in view of the parent limitation because the parent limitation teaches the instant limitation, and thus the limitations are not patentably distinct.
each successive empirical test building on findings of the earlier empirical tests;
each successive empirical test building on findings of the earlier empirical tests;
Identical limitation
measure a difference between average indoor temperatures and average of outdoor temperatures over the course of each of the empirical tests using an indoor thermometer and at least one of an outdoor thermometer or a remote data source of the outdoor temperature;
measuring by the computer processor a difference between average indoor and average outdoor temperatures over the course of each of the empirical tests using an indoor thermometer and an outdoor thermometer;
the instant limitation is obvious in view of the parent limitation because the parent limitation teaches the same scope as the instant limitation, and thus the limitations are not patentably distinct.
determine interval temperature-control fuel consumption of the building over a season based on the total thermal conductivity, the temperature difference, and average occupancy, non-HVAC electricity consumption and solar resource;
determining by the computer processor interval heating fuel consumption of the building over a heating season based on the total thermal conductivity, the temperature difference, and average occupancy, non-HVAC electricity consumption and solar resource,
the instant limitation is obvious in view of the parent limitation because the parent limitation is a narrower version of the instant limitation, and thus teaches the instant limitation, and thus the limitations are not patentably distinct. A species anticipates a genus.
model a change of one of the parameters associated with making a change to the building; and 
modeling by the computer processor a change in the thermal conductivity associated with replacing a material of a portion of an envelope of the building with a further material using an R-value of the material and an R-value of the further material;
While the words of the instant limitation and the parent limitation of U.S. Patent 10467355 are different, the instant limitation is obvious in view of the limitation in U.S. Patent 10467355 because the instant limitation is anticipated by patent claim and thus the limitations are not patentably distinct. In the limitation of 10467355, “replacing a material of a portion of an envelope of the building is “making a change to the building,” and thus the  “thermal conductivity” in the limitation of 10467355 is a parameter associated with replacing a material of a portion of the building, and teaches “one of the parameters associated with making a change to the building”. Also, 10467355 models a change by a computer processor, but that is “modeling a change,” in the instant application. Accordingly, the instant limitation is obvious in view of the limitation in U.S. Patent 10467355. 
calculate a value of energy savings associated with the building change using the interval temperature-control fuel consumption and the change in the one parameter;
calculating by the computer processor a value of energy savings associated with the replacement using the interval heating fuel consumption and the change in the thermal conductivity;
the instant limitation is obvious in view of the parent limitation because the parent limitation is a narrower version of the instant limitation, and thus teaches the instant limitation, and thus the limitations are not patentably distinct. A species anticipates a genus.
wherein the change is performed based on the value of the energy savings.
wherein the replacement is performed based on the value of the energy savings.
the instant limitation is obvious in view of the parent limitation because the parent limitation is a narrower version of the instant limitation, and thus teaches the instant limitation, and thus the limitations are not patentably distinct. A species anticipates a genus.



Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10467355. Although the claims at issue are not identical, they are not patentably distinct from each other because while the limitations of the parent claim are not identical with the words of the instant claim, the parent claim teaches the same scope as the instant claim, and thus is not patentably distinct. It would have been obvious to the ordinary artisan at the time of invention to use the teachings of the parent claim to produce the claimed invention for the benefit of vastly simplifies the process of analyzing the value of building shell investments by fundamentally altering how the analysis needs to be performed (column 30, lines 23-25), which would have been recognized as a benefit by the ordinary artisan.
Claim 2 Instant Application
Claim 2 of U.S. Patent 10467355

find the total thermal conductivity based on the occupancy and the non-HVAC electricity consumption through an empirical test conducted in the absence of solar gain with constant indoor temperature and no HVAC;
finding the total thermal conductivity based on the occupancy and the non-HVAC electricity consumption through an empirical test conducted in the absence of solar gain with constant indoor temperature and no HVAC; 
Essentially Identical limitation
find the thermal mass based on the thermal conductivity, the occupancy and the non-HVAC electricity consumption through another empirical test conducted in the absence of solar gain and no HVAC; and 
finding the thermal mass based on the thermal conductivity, the occupancy and the non-HVAC electricity consumption through another empirical test conducted in the absence of solar gain and no HVAC; and 
Essentially Identical limitation
find the effective window area based on the thermal mass, the thermal conductivity, the occupancy and the non-HVAC electricity consumption through a further empirical test conducted in the presence of solar gain and no HVAC.
finding the effective window area based on the thermal mass, the thermal conductivity, the occupancy and the non-HVAC electricity consumption through a further empirical test conducted in the presence of solar gain and no HVAC.
Essentially Identical limitation



Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10467355. Although the claims at issue are not identical, they are not patentably distinct from each other because while the limitations of the parent claim are not identical with the words of the instant claim, the parent claim teaches the same scope as the instant claim, and thus is not patentably distinct. It would have been obvious to the ordinary artisan at the time of invention to use the teachings of the parent claim to produce the claimed invention for the benefit of vastly simplifies the process of analyzing the value of building shell investments by fundamentally altering how the analysis needs to be performed (column 30, lines 23-25), which would have been recognized as a benefit by the ordinary artisan.
Claim 3 Instant Application
Claim 3 of U.S. Patent 10467355


    PNG
    media_image1.png
    95
    288
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    288
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    675
    680
    media_image3.png
    Greyscale





Essentially Identical limitation




Specification
The specification is objected to because it contains numerous error messages of missing equations on pages 33-38.   Further, numerous equation numbers have been inexplicably altered between pages 35 to 41. On page 20, line 14, equation 46 is recited, but this is a different equation than recited in the parent application.  Correction is required. Care should taken to ensure that no new matter is created.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1: The claim recites in line 15-16, “...the temperature difference...”  However, multiple differences in temperature are measured over multiple empirical tests in lines 10-13. It is unclear which temperature difference is used. The metes and bounds of the claim are unclear.



Regarding claim 2: the claim recites in line 3, “...based on the occupancy...”  The term, “the occupancy,” appears to have insufficient antecedent basis. The term, “the occupancy,” may refer to the previously mentioned, “average occupancy.” The metes and bounds of the claim are unclear.

Also, the claim recites in line 6, “...the thermal conductivity...”  The term, “the thermal conductivity,” appears to have insufficient antecedent basis. The term, “the thermal conductivity,” may refer to the previously mentioned, “total thermal conductivity.” The metes and bounds of the claim are unclear.

Also, the claim recites in line 9-10, “...the thermal conductivity...”  The term, “the thermal conductivity,” appears to have insufficient antecedent basis. The term, “the thermal conductivity,” may refer to the previously mentioned, “total thermal conductivity.” The metes and bounds of the claim are unclear.

The claim recites in line 10, “...the occupancy...”  The term, “the occupancy,” appears to have insufficient antecedent basis. The term, “the occupancy,” may refer to the previously mentioned, “average occupancy.” The metes and bounds of the claim are unclear.

Regarding claim 3: the claim recites in line 4, the term, “
    PNG
    media_image4.png
    49
    100
    media_image4.png
    Greyscale
,” but the term is not defined. The metes and bounds of the claim are unclear.

The claim recites in line 8, the term, “the HVAC system.”  The term appears to have insufficient antecedent basis.

The claim recites in line 10, the term, “the thermal conductivity.”  The term appears to have insufficient antecedent basis.

The claim recites in lines 11, 12, 14, 15, 17, the term, “the heating season.”  The term appears to have insufficient antecedent basis.

Regarding claim 6: the claim recites in line 8-9, the term, “the average temperature difference.” The term appears to have insufficient antecedent basis.
The claim recites in line 14, the term, “the average temperature difference.” The term appears to have insufficient antecedent basis.
The claim recites in line 14, the term, “the average temperature difference.” However, the claim recites two different previous instances of average temperature difference, and thus it is unclear which average temperature is intended in the limitation. The metes and bounds of the claim are unclear.
The claim recites in line 21, the term, “the average temperature difference.” However, the claim recites three different previous instances of average temperature difference, and thus it is unclear which average temperature is intended in the limitation. The metes and bounds of the claim are unclear.

The claim recites in line 20, the term, “the change in indoor temperature.” However, the claim recites two different previous instances of change in indoor temperature, and thus it is unclear which change in indoor temperature is intended in the limitation. The metes and bounds of the claim are unclear.

The claim recites in line 21, the term, “the electricity consumption.” However, the claim recites three different previous instances of electricity consumption, and thus it is unclear which electricity consumption is intended in the limitation. The metes and bounds of the claim are unclear.

The claim recites in line 22, the term, “the empirical test.” However, the claim recites three different previous instances of empirical test, and thus it is unclear which electricity consumption is intended in the limitation. The metes and bounds of the claim are unclear.

The claim recites in line 21-22, the term, “...all over the average solar energy produced during the empirical test.” The meaning of the phrase is simply unclear. The specification does not appear to explain the phrase. The metes and bounds of the claim are unclear.

The claim recites in line 15, the term, “...all over the indoor temperature change.” The meaning of the phrase is simply unclear. The specification does not appear to explain the phrase. The metes and bounds of the claim are unclear.

The claim recites in line 8-9, the term, “...over the average temperature difference.” The meaning of the phrase is simply unclear. The specification does not appear to explain the phrase. The metes and bounds of the claim are unclear.

Regarding claim 7: the claim recites in line 8-9, the term, “the average temperature difference.” However previous different instances of average temperature difference occur (see also parent claim 6), and thus it is unclear which average temperature is intended in the limitation. The metes and bounds of the claim are unclear.
The claim recites in line 8, the term, “the change in indoor temperature.” However previous instances of the change in indoor temperature occur (see also parent claim 6), and thus it is unclear which average temperature is intended in the limitation. The metes and bounds of the claim are unclear.

The claim recites in line 9-10, the term, “...all over furnace efficiency and average HVAC during the final empirical test.” The meaning of the phrase is simply unclear. The specification does not appear to explain the phrase. The metes and bounds of the claim are unclear.

Regarding claim 8: the claim recites in lines 6-7, 10, 12-13 the term, “the empirical test.” However previous different instances of empirical test occur (see also parent claim 6), and thus it is unclear which empirical test is intended in the limitation. The metes and bounds of the claim are unclear.
The claim recites on line 7, “...heat source or an electric controllable...” From the language of the claim, it is unclear whether the word “or “ applies to the phrase, “...at least one of an electric controllable interior heat source or an electric controllable interior cooling source...” , or whether it is separate from the phrase. The “or” may be intended to be an “and.”

Regarding claim 9: The claim recites on line 2-3, “...heat source or an electric controllable...” From the language of the claim, it is unclear whether the word “or “ applies to the phrase, “...at least one of an electric controllable interior heat source or an electric controllable interior cooling source...” , or whether it is separate from the phrase. The “or” may be intended to be an “and.”

Regarding claim 11: The claim recites on line 5-6,  “average indoor temperature,” and “average outdoor temperature,” but the parent claim 6 has two different average indoor and outdoor temperatures, and thus the antecedent basis is unclear.

Regarding claim 12: The claim recites on line 14-15,  “average indoor temperature,” and “average outdoor temperature,” but the parent claim 6 has two different average indoor and outdoor temperatures, and thus the antecedent basis is unclear.
The claim recites on line 19, “the temperature difference.” The term has several different instances of temperature difference, and thus the antecedent basis is unclear, See parent claim 8, line 16, also.
The claim recites in line 20, the term, “...all over the change in indoor temperature.” The meaning of the phrase is simply unclear. The specification does not appear to explain the phrase. The metes and bounds of the claim are unclear.

Regarding claim 14: The claim recites on line 16-17,  “average indoor temperature,” and “average outdoor temperature,” but the parent claim 6 has two different average indoor and outdoor temperatures, and thus the antecedent basis is unclear.
The claim recites on line 20-22, “the change in the indoor temperature,” and “the average temperature difference,” but the parent claim 6 has two different average indoor and outdoor temperatures, and thus the antecedent basis is unclear.
The claim recites on line 20-22, “the average temperature difference,” but the term appears to lack antecedent basis.

The claim recites on line 22-23, “the average electricity consumption.” The term appears to have insufficient antecedent basis.
The claim recites in line 23, the term, “...all over the average solar energy.” The meaning of the phrase is simply unclear. The specification does not appear to explain the phrase. The metes and bounds of the claim are unclear.

Regarding claim 16: The claim recites on line 3, “the final empirical test.” The term appears to lack antecedent basis.

The claim recites on line 23-24, “the average temperature difference,” but the term appears to lack antecedent basis.

The claim recites on line 23, “the change in indoor temperature,” but several occurrences of the term occur previously in claims 12,14 and 16. The antecedent basis is unclear.

The claim recites on line 24-25, “the average electricity consumption.” The term appears to have insufficient antecedent basis.

The claim recites in line 25, the term, “...all over the furnace rating and average HVAC status.” The meaning of the phrase is simply unclear. The specification does not appear to explain the phrase. The metes and bounds of the claim are unclear.
  
Regarding claim 18: The claim recites on line 10, “the furnace,”  “the HVAC system,” and “the HVAC efficiency,” and “the status of the furnace.”  The terms appear to lack antecedent basis. 

Regarding claim 20: the claim recites in the last line, “the heating season.” The term appears to lack antecedent basis.


Allowable Subject Matter
Any indication of allowability is withheld pending resolution of the rejections under 35 U.S.C. § 112 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Smullin (U.S. Patent Application Publication 20150330923) teaches calculating heat loads.
"1997 ASHRAE Fundamentals Handbook," "Chapter 28 Nonresidential cooling and heating load calculations," 1997, ASHRAE, 65 pages; teaches standard building energy calculations.

M. Aschheim, et al, (US. Patent Application Publication 20130060471) teaches estimating energy savings of a building in real time.

K. Anderson, et al., “Modelling The Heat Dynamics of a Building Using Stochastic Differential Equations,” Energy and Buildings, Vol. 34, 2000, pages 13-24; modeling heat dynamics of a building.

M. Santamouris (Ed.), “Energy performance of Residential Buildings,” James & James/Earthscan, 2005, pages 1-70; teaches experimental methods for energy characterization of buildings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached from 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146